DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Response to Amendment / Arguments
The response and amendments, filed 08/22/2022, has been entered. Claims 1-15 remain pending upon entry of this Amendment. Applicant’s arguments regarding the prior art rejections of claims have been fully considered but are moot because of new ground of rejections necessitated by amendments. In addition, new prior art has been provided to support the official notice by Examiner that it is well-known for using electrode/probes comprising Silicon/polysilicon for their heat conductive/dissipation properties. One of ordinary skill in the art would be motivated to make it more as a better choice in any electrical application that produce heat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over prior
art of record Poole (US 6098457A, “Poole”) in view of KUMADA* et al. (JPH03172719A, “KUMADA”) and Pradeau et al. (WO 2016174371 A1, “Pradeau”) and (US 20100077854 A1, “Knierim”) .   *provided with machine translation in previous PTO-892 form.


Regarding independent claim 1, 
 Poole in figures 1-3 discloses a device (10) comprising:
 a circuit structure (circuitry 40);
 a first signal connector (28) and a second signal connector (30) connected to the circuit structure (40 plus conductive path including current source 32); and
 a fluid characteristic sensing projection (12,14,20)  comprising a first conductive component (22) connected to the first signal connector(28) and a second conductive component (24) connected to the second signal connector(30), wherein the first and second conductive components (24 and 22) are connected at one extremity (26); 
wherein the fluid characteristic sensing projection (12,14,20) is to receive, through the first signal connector (28), signals for estimation of fluid depth (Col.3 last paragraph and Col.4 first paragraph, constant current 50 is received through first connector) , and responsive to the to be received signals, signals indicative of a resistance (the measured voltage indicative of resistance via Ohm’s law , Col.3 last paragraph and Col.4 first paragraph) of the fluid characteristic sensing projection (12,14,20) and signals indicative of a temperature (Col.3 lines 48-58 discloses that signal filter 42 receive signals from connectors regarding temperatures of device 10 is exposed) of the fluid characteristic sensing projection (12,14,20) are to be directed via the second signal connector (30).
Poole fails to disclose items: 1) an input/output (I/O) port on the circuit structure; 2)  wherein the I/O port is disconnectable; 3) signals for estimation of fluid depth in a print cartridge, and 4) the second conductive component is communicably connected to a conductive pad corresponding to a path to a ground, and the conductive pad is included in the (I/O) port, wherein the to be received signals are directed from the I/0 port through the first signal connector, the first conductive component, the second conductive component, the second signal connector to the I/0 port and to the ground.  

Regarding items 1 and 4: 

KUMADA in figs.3-4 teaches an input/output (I/O) port (Ei/Eo) on the circuit structure (circuit including Rs/7/Rc); the second conductive component ( any of conductive components 3 or 4) is communicably connected to a conductive pad (Rs/Rc) corresponding to a path to a ground (ground connections from Ei and amplifier 7), and the conductive pad (Rs/Rc) is included in the input/output (I/O) port (Ei/Eo), wherein the to be received signals (Eo) are directed from the I/0 (Ei/Eo) port through the first signal connector (node between Rs and Rc connected to conductive components 3 and 4), the first conductive component (e.g., conductor 3), the second conductive component (e.g., conductor4), the second signal connector (node connected to Eo and 3) to the I/0 port (Ei/Eo)and to the ground (Ei and 7 connected to ground).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and KUMADA and use KUMADA’s input/output (I/O) port on Poole’s circuit structure, a conductive pad corresponding to a path to a ground as taught by KUMADA, and the conductive pad is included in the input/output (I/O) port, Poole’s first conductive component (22), Poole’s second conductive component (24), Poole’s second signal connector (30) to the I/0 port and to the ground as taught by KUMADA, Poole’s second conductive component (24) is communicably connected to I/O port wherein the to be received signals are directed from the I/0 port through first signal connector (28). One of ordinary skill in the art would know a ground circuit eliminates any stray currents that can arise to conductivity from the probes and associated traces and wires to electrical ground, i.e., reservoir body and other metal structures.

Regarding item 2: 

Pradeau in e.g., Fi.g.3-5 and also P.6 3rd para teaches a water system (1) including at least two level sensor arranged on plate 11 (P.9 4th para) and in P.10 1st para teaches input and output ports (13) for energy transmission and information are provided for connection for example to a power supply, and / or electronic signal processing means from the sensors and or measuring instruments on connector plate 9, and in e.g., P.10 2nd para teaches connection between the input / output ports of energy transport or information (13) and a control unit is in particular automatically performed, and in P.5 1st para teaches tool free connection/disconnection of these i/o ports.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Pradeau and have disconnectable input/output port for Poole (modified by KAUMADA)’s device. One of ordinary skill in the art would know that disconnectable parts in any device makes the maintenance easier in case they need to be replaced for repair or any other reason and therefore might be motivated to have it for a better marketability/versatility purpose.

Regarding item 3:
 
Knierim in e.g. Fig. 8 teaches signals (from sensor 200) for estimation of fluid depth (e.g.,¶0039) in a print cartridge (400).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pool’s device modified by KUMDADA and Pradeau for estimation of fluid depth in a print cartridge as taught by Knierim. One of ordinary skill in the art would know at least measuring ink level at a print cartridge is one of commercial application of liquid level sensors and at least modify system for marketability motivations.

Claims 1-3 and 6 are also rejected under 35 U.S.C. 103 as being unpatentable over prior art of record (US 6098457A, “Poole”) in view of (US 20100077854 A1, “Knierim”) and
(JP 2003167843 A, “Hirohata”)

Regarding independent claim 1, 
 Poole in figures 1-3 discloses a device and the claim limitations as mentioned above but Poole fails to disclose items: 

1) an input/output (I/O) port on the circuit structure; 2)  wherein the I/O port is disconnectable; 3) signals for estimation of fluid depth in a print cartridge, and 4) the second conductive component is communicably connected to a conductive pad corresponding to a path to a ground, and the conductive pad is included in the (I/O) port, wherein the to be received signals are directed from the I/0 port through the first signal connector, the first conductive component, the second conductive component, the second signal connector to the I/0 port and to the ground.  

Regarding limitations 1, 3, and 4:

Knierim** (in e.g., figures 8-18 and Abstract and cited paragraphs below) teaches (a circuit design for conveying signals between one or more ink level sensors 200 and a circuit of a printer comprising): an input/output (I/O) port (Figs.17-18 : input connector 320-on signal traces 328/ output connector318-on signal traces 330 e.g., ¶0051) on the circuit structure (flex circuit 214, ground traces 228 input output traces 220 & 224/circuit board 208&210/sensor end 304/ on circuit board 208 used to route input/output signals  e.g., ¶0050) 3) signals (from sensor 200) for estimation of fluid depth (e.g.,¶0039) in a print cartridge (400), and 4) the second conductive component (e.g., Fig.15: 262/246) is communicably connected to a conductive pad (e.g., 228/214 and e.g., ¶0049 cites they are conductive traces) corresponding to a path to a ground (¶0059-¶0062), and the conductive pad (e.g., 228/214/224/220 and ¶0059-¶0060 better shown in fig.10) is included in the (I/O) port (ports 318 and 320 on sensor end 310 connected to 218/214), wherein the to be received signals are directed from the I/O port (318/320) through the first signal connector (260/314), the first conductive component (248), the second conductive component (246), the second signal connector (262/318 of fig.18) to the I/O port (318/320) and to the ground (¶0059-¶0062).  

**(For a better understanding of details of circuit component Examiner has listed US 20100110117 A1, “McCracken”, ¶0049-¶0050 and same fig.10, as same invention with different publication, as described in the prior art of record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pool’s circuit design to have I/O ports so signals from Knierim’s printer or to Knierim’s printer for estimation of fluid depth in a print cartridge, and communicably connecting conductive components to a conductive pad corresponding to a path to a ground as taught by Knierim. One of ordinary skill in the art would have been motivated to make this modification in order to preventing them shorting out the incoming to outgoing signal path (Knierim ¶0059) and therefore enhance the accuracy of ink level estimation. 

Regarding limitation 2:

Hirohata in e.g. Fig.3 and Abstract and ¶0004 ¶0010 teaches a disconnectable I/O port (signal input output devise X) that is incorporated with a printer through interconnectors 15/25 and 16/26.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pool’s circuit design modified by Knierim as a disconnectable I/O port as taught by Hirohata. One of ordinary skill in the art would know that disconnectable parts in any device makes the maintenance easier in case they need to be replaced for repair or any other reason and therefore might be motivated to have it for a better marketability/versatility purpose.

Regarding claim 2,
 
 Which depends on claim 1, Poole further discloses the first signal connector (28) and the second signal connector (30) are communicatively (via 42).

Regarding claim 3, 
 Which depends on claim 1, Poole further discloses the first (22) and the second (24) conductive components are connected at the one extremity using a conductive connector (26).

Regarding claim 6, 
Which depends on claim 1, Poole further discloses the signals indicative of the resistance of the fluid characteristic sensing projection(12,14,20) and the signals indicative of the temperature of the fluid sensing projection(12,14,20) are to be used to yield a resistance value and a rate of change of temperature value (Col.3 last paragraph and Col.4 first paragraph: responsive to the to be received signals, signals indicative of a resistance of the fluid sensing projection are to be directed via the second signal connector, the measured voltage indicative of resistance via Ohm’s law and Col.3 lines 48-58 discloses that signal filter 42 receive signals from connectors regarding temperatures of device 10 is exposed).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in view
of KUMADA, Pradeau, Knierim (or alternatively over Poole, Knierim and Hirohata) as applied to claim 1 above, further in view of Huang (CN 2556567 Y, “Huang”).

Regarding claim 4, 
 
Which depends on claim 1, Poole combined with (KUMADA, Pradeau, Knierim or alternatively over Knierim and Hirohata) fail to disclose the first conductive component comprises silicon (Si).

Huang in Fig.1 and highlighted sections teaches a conductive component (electrode 3 with coating 1 of conductive silicon) comprises silicon.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of adding/covering Silicon/polysilicon to/on the material used by Poole as it is well-known for using these electrode/probes for their heat conductive/dissipation properties.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s electrode to comprise silicon as supported by Huang. One of ordinary skill in the art would be motivated to improve heat dissipation and therefore better choice in any electrical application that produce heat.

To support that adding/covering a material comprising Silicon is well-known for their heat conductive/dissipation properties Examiner refers to “Sporea” (Sporea, R. A., T. Burridge, and S. R. P. Silva. "Self-heating effects in polysilicon source gated transistors." Scientific reports 5.1 (2015): 1-11).

Sporea at least in Abstract teaches for those polysilicon devices that electrical current has high thermal effects which may lead to undesirable thermal runaway effects and even device failure through self-heating it has been shown (using numerical simulations) that, even in highly thermally-confined scenarios and at high current levels, self-heating is insufficient to compromise device integrity and performance is minimally affected because a modest increase in output conductance. Measurements on polysilicon devices confirm the simulated results, with even smaller penalties in performance, largely due to improved heat dissipation through metal contacts. In fact, Sporea supports heat dissipation in metal contacts with polysilicon (comprises silicon) is well known and used in electrical devices that self-heating may results in their failure performances.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of KUMADA, Pradeau, and Knierim (or alternatively over Knierim and Hirohata) as applied to claim 1 above, further in view of LEMKE  (CN 108351267 A, “LEMKE ”).

Regarding claim 5,
 
 Which depends on claim 1, Poole (combined with KUMADA, Pradeau, Knierim or alternatively over Poole, Knierim and Hirohata) fail to disclose the first conductive component comprises polysilicon.

LEMKE  in e.g., Figs.3-4 and Abstract and highlighted parts (by Examiner on translation of document) teaches a conductive component (electrode 13) with a coating (19) such as doped polysilicon.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of adding/covering Silicon/polysilicon to/on the material used by Poole as it is well-known for using these electrode/probes for their heat dissipation properties.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s conductive component (modified by KUMADA, Pradeau, Knierim (or alternatively over Knierim and Hirohata)) to comprise Polysilicon as taught by LEMKE . One of ordinary skill in the art would be motivated to improve heat dissipation and therefore better choice in any electrical application that produce heat.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of KUMADA, Pradeau,and  Knierim (or alternatively over Knierim and Hirohata) as applied to claim 1 above, further in view of prior art of record GE et al. (US-20170021626-A1, “GE”).

Regarding claim 7,
 
Which depends on claim 1, Poole (combined with listed prior art above) fail to disclose a printing fluid reservoir.

GE at least in Abstract teaches measuring level of ink in printing fluid reservoir.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole in combine with the prior art of record GE and measure level of printing fluid or ink of GE using device of Poole. One of ordinary skill in the art would know the benefit of measuring level of printer’s inks to notify the user before printer is not usable and therefore makes printer more reliable and informative to user when the cartridge should be replaced.



Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Poole in view of “Faraldi” US 9846069 B2, Pradeau, Knierim, and Huang.

Regarding independent claim 8, 

Poole discloses a fluid characteristic sensing device (10) comprising: a circuit structure (40);  a fluid characteristic sensing projection (12,14,20) connected to the circuit structure (40) of the fluid characteristic sensing device (10), the fluid characteristic sensing projection (12,14,20) comprising a first probe (22) and a second probe (24) connected to the circuit structure (40) at a first extremity (28) of the fluid characteristic sensing projection (12,14,20), the first and the second probes (22,24) connected together at a second extremity (26) of the fluid characteristic sensing projection (12,14,20), the first and the second probes (22,24); wherein the fluid characteristic sensing device (10) is to receive signals at the circuit structure (40) to enable determination of resistance and temperature (Col.3 lines 48-60 discloses that signal filter 42 receive signals from connectors 28 and 30 regarding resistivity of sensor 20 and temperatures of device 10 is exposed)  of the fluid characteristic sensing projection (12,14,20) of the fluid characteristic sensing projection (12,14,20), the received signals (via 42) to be directed from the circuit (40/42), through the first probe (28), through the second probe (30), back to the circuit (40/42) and out via the circuit structure (40), wherein the directed signals (via 42) are to be used to determine a rate of change of temperature of the fluid characteristic sensing projection (12,14,20- Col.3 lines 48-60 discloses that signal filter 42 receive signals from connectors 28 and 30 regarding resistivity of sensor 20 and temperatures of device 10 is exposed).

Poole fails to disclose items: 1) a conductive pad connected to the circuit structure; 2) an input/output (1/O) port on the circuit structure; 3) wherein the I/0 port is disconnectable; and 4) wherein the received signals to be directed from the I/O port on the circuit structure, through the first probe, through the second probe, back to the circuit structure and out via an interconnect of the circuit structure, wherein the second probe is communicably connected to the conductive pad corresponding to a path to a ground, and the interconnect comprises the conductive pad that is included in the  I/O port; and 5) for estimation of fluid depth in a print cartridge, 6) the first and the second probes comprising silicon (Si).

Regarding items 1-2 and 4:

 Faraldi in figures 1-2 teaches a conductive pad (RP1/PR2/GND) connected to the circuit structure (circuit structure including (R1/PR1/PR2)); an input/output (1/O) (V+, at least Abstract or e.g.,C.1 L.37-39 and e.g., claim 1 the at least two output terminals corresponding to nodes on each end of the one of the resistor elements and claims 3 and 10)  port on the circuit structure (R1/PR1/PR2); the received signals to be directed from the I/O port (V+) on the circuit structure (R1/PR1/PR2), through the first probe (electrode 18 connected to A, C.3 L.10-19), through the second probe ( electrode 22), back to the circuit structure (R1/PR1/PR2) and out via an interconnect (PR1) of the circuit structure (R1/PR1/PR2), wherein the second probe (22) is communicably connected to the conductive pad (RP1/PR2/GND) corresponding to a path to a ground (PR2/GND), and the interconnect (PR1) comprises the conductive pad (RP1/PR2/GND) that is included in the  I/O port (V+).

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and Faraldi and use Faraldi’s input/output (I/O) port V+ on Poole’s circuit structure 40, a conductive pad (such as Faraldi’s PR1/R1)connected to the circuit structure (40); the received signals to be directed from the I/O port V+ on the circuit structure (40), through the first probe (22), through the second probe (24), back to the circuit structure (40) and out via an interconnect (Faraldi’s PR1 to connect Poole’s probes 22 and 24) of the circuit structure (40), wherein the second probe (24) is communicably connected to the conductive pad (such as  Faraldi’s PR1) corresponding to a path to a ground, and the interconnect comprises the conductive pad that is included in the  I/O port as taught by Faraldi. One of ordinary skill in the art would know a ground circuit eliminates any stray currents that can arise to conductivity from the probes and associated traces and wires to electrical ground, i.e., reservoir body and other metal structures.

Regarding item 3:

Pradeau in e.g., Fi.g.3-5 and also P.6 3rd para teaches a water system (1) including at least two level sensor arranged on plate 11 (P.9 4th para) and in P.10 1st para teaches input and output ports (13) for energy transmission and information are provided for connection for example to a power supply, and / or electronic signal processing means from the sensors and or measuring instruments on connector plate 9, and in e.g., P.10 2nd para teaches connection between the input / output ports of energy transport or information (13) and a control unit is in particular automatically performed, and in P.5 1st para teaches tool free connection/disconnection of these i/o ports.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Pradeau and have disconnectable input/output port for Poole (modified by Faraldi)’s device. One of ordinary skill in the art would know the disconnectable parts in any device makes the maintenance easier in case they need to be replaced for repair or any other reason and therefore might be motivated to have it for a better marketability/versatility purpose.


Regarding item 5:

Knierim in e.g. Fig. 8 teaches signals (from sensor 200) for estimation of fluid depth (e.g.,¶0039) in a print cartridge (400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pool’s device modified by Faraldi and Pradeau for estimation of fluid depth in a print cartridge as taught by Knierim. One of ordinary skill in the art would know at least measuring ink level at a print cartridge is one of commercial application of liquid level sensors and at least modify system for marketability motivations.

Regarding item 6:

Huang in Fig.1 and highlighted sections teaches a conductive component (electrode 3
with coating 1 of conductive silicon) comprises silicon.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of adding/covering Silicon/polysilicon to/on the material used by Poole as it is well-known for using these electrode/probes for their heat conductive/dissipation properties.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s first and second probes to comprise silicon as taught by Huang. One of ordinary skill in the art would be motivated to improve heat dissipation and therefore better choice in any electrical application that produce heat.

Regarding claim 9,

	Which depends on claim 8,  Poole combined by Faraldi, Pradeau, Knierim, and Huang teaches the first and the second probes (22, 24) comprise a metal coated with Si.
	
Huang in Fig.1 and highlighted sections teaches a conductive component (electrode 3 with coating 1 of conductive silicon) comprises silicon.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of adding/covering Silicon/polysilicon to/on the material used by Poole as it is well-known for using these electrode/probes for their heat conductive/dissipation properties.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s electrode to comprise silicon as supported by Huang. One of ordinary skill in the art would be motivated to improve heat dissipation and therefore better choice in any electrical application that produce heat.

Regarding claim 13,

            Which depends on claim 8,  Poole further discloses the first (22) and the second (24) probes are connected via a conductive connector (26).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Faraldi, Pradeau, Knierim, and Huang as applied to claim 9 above, further in view of
Sporea.

Regarding claim 10,
	
	Which depends on claim 9,  Poole combined by Faraldi, Pradeau, Knierim, and Huang fail to disclose the Si comprises polysilicon.

	Huang in Fig.1 and highlighted sections teaches a conductive component (electrode 3 with coating 1 of conductive silicon) comprises silicon.

Sporea at least in Abstract teaches for those polysilicon devices that electrical current has high thermal effects which may lead to undesirable thermal runaway effects and even device failure through self-heating it has been shown (using numerical simulations) that, even in highly thermally-confined scenarios and at high current levels, self-heating is insufficient to compromise device integrity and performance is minimally affected because a modest increase in output conductance. Measurements on polysilicon devices confirm the simulated results, with even smaller penalties in performance, largely due to improved heat dissipation through metal contacts. In fact, Sporea supports heat dissipation in metal contacts with polysilicon (comprises silicon) is well known and used in electrical devices that self-heating may results in their failure performances.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of adding/covering Silicon/polysilicon to/on the material used by Poole as it is well-known for using these electrode/probes for their heat conductive/dissipation properties.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s electrode combined by Huang Faraldi, Knierim, Hirohata  to comprise silicon/polysilicon as supported by Sporea. One of ordinary skill in the art would be motivated to improve heat dissipation and therefore better choice in any electrical application that produce heat.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in view
of “Faraldi” Knierim, Hirohata, Huang, and Sporea as applied to claim 9 above, and
further in view of Baumgartner et al. (US 20160216712 A1, “Baumgartner”).

Regarding claim 11,

Which depends on claim 9, Poole combined by Faraldi, Pradeau, Knierim, and Huang fail to further disclose the metal comprises steel.
However:
Baumgartner teaches in ¶0126 that conductor further comprises steel.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to utilize steel for a metal component.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use steel for Poole’s probe metal as taught by Baumgartner. One of ordinary skill in the art would know steel has high conductivity and less corrosive problems and thereby making Poole’s system more reliable and efficient.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Faraldi, Pradeau, Knierim, and Huang as applied to claim 8 above, and further in view of GE.

Regarding claim 12, 

Which depends on claim 8, Poole combined by Faraldi, Knierim, Hirohata, and Huang fail to further disclose the circuit board (42/40) of the fluid characteristic sensing device (10) enables a top-mount orientation.
However, GE disclose a top-mount orientation (212 on top of print head assembly 102/114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use top mount orientation for Poole’s circuit board as taught by GE. One of ordinary skill in the art would know it makes an easier installation and implementation of a measuring device system and therefore the sensing device more user friendly.

Claim 8 also rejected under 35 U.S.C. 103 as being unpatentable over Poole in
view of Knierim, Hirohata, and Huang.
Poole as described above disclose all limitations of claim 8, but 
Poole fails to disclose items: 1) a conductive pad connected to the circuit structure; 2) an input/output (1/O) port on the circuit structure; 3) wherein the I/0 port is disconnectable; and 4) wherein the received signals to be directed from the I/O port on the circuit structure, through the first probe, through the second probe, back to the circuit structure and out via an interconnect of the circuit structure, wherein the second probe is communicably connected to the conductive pad corresponding to a path to a ground, and the interconnect comprises the conductive pad that is included in the  I/O port; and 5) for estimation of fluid depth in a print cartridge, 6) the first and the second probes comprising silicon (Si).

Regarding limitation 1-2 and 4-5:

Knierim** (at least in Abstract and figs.8-18 suggests a circuit design for conveying signals between one or more ink level sensors 200 and a circuit of a printer 10) and specifically teaches:
 1) a conductive pad (228/214 and ¶0059-¶0060 better shown in fig.10) connected to the circuit structure (flex circuit 214/circuit board 208/sensor end 304/ on circuit board 208 used to route input/output signals  e.g., ¶0050);
 2) an input/output (1/O) port (ports 318 and 320 on sensor end 310 connected to 228/214) on the circuit structure (214/208/304)
 4) wherein the received signals to be directed from the I/O port (318/320) on the circuit structure (214/210/304), through the first probe (248), through the second probe (246), back to the circuit structure (214/210/304) and out via an interconnect of the circuit structure (214/210/304), wherein the second probe is communicably connected to the conductive pad (228/214) corresponding to a path to a ground, and the interconnect comprises the conductive pad (228/214)  that is included in the  I/O port (318/320); and
 5) for estimation of fluid depth (e.g.,¶0039)  in a print cartridge (400).

**(For a better understanding of details of circuit component Examiner has listed US 20100110117 A1, “McCracken”, ¶0049-¶0050 and same fig.10, as same invention with different publication, as described in the prior art of record).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poole’s circuit structure with suggestions of Knierim’s circuit design to have 1) a conductive pad connected to the circuit structure; 2) an input/output (1/O) port on the circuit structure and 4) wherein the received signals to be directed from the I/O port on the circuit structure, through the first probe, through the second probe, back to the circuit structure and out via an interconnect of the circuit structure, wherein the second probe is communicably connected to the conductive pad corresponding to a path to a ground, and the interconnect comprises the conductive pad that is included in the  I/O port; and 5) for estimation of fluid depth in a print cartridge. One of ordinary skill in the art would have been motivated to make this modification in order to preventing them shorting out the incoming to outgoing signal path (Knierim ¶0059) and therefore enhance the accuracy of ink level estimation. 

Regarding limitation 3:

Hirohata in e.g. Fig.3 and Abstract and ¶0004 ¶0010 teaches a disconnectable I/O port (signal input output devise X) that is incorporated with a printer through interconnectors 15/25 and 16/26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pool’s circuit design modified by Knierim as a disconnectable I/O port as taught by Hirohata. One of ordinary skill in the art would know that disconnectable parts in any device makes the maintenance easier in case they need to be replaced for repair or any other reason and therefore might be motivated to have it for a better marketability/versatility purpose.

Regarding item 6:

Huang in Fig.1 and highlighted sections teaches a conductive component (electrode 3 with coating 1 of conductive silicon) comprises silicon.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of adding/covering Silicon/polysilicon to/on the material used by Poole as it is well-known for using these electrode/probes for their heat conductive/dissipation properties.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s first and second probes (as modified by Knierim and Hirohata) to comprise silicon as taught by Huang. One of ordinary skill in the art would be motivated to improve heat dissipation and therefore better choice in any electrical application that produce heat.

	

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poole in
view of Faraldi, Pradeau, Sporea and Knierim.

Regarding independent claim 14, 

	Poole in figure 1 discloses device (10) comprising: a circuit structure (40); a first probe (22) and a second probe (24) connected via a conductive connector (26) at a lower portion of the first and the second probes (22,24); a first connector (28) to the first probe (22) arranged on circuit structure (40) of the device (10); a second connector (30) to the second probe (24) also arranged on the circuit structure (40); and wherein the first connector (28) is to signals (e.g., from sensor 20) to be directed through the first and the second probes (22, 24) to enable fluid characteristic sensing (for example in Col.3 lines 50-60 disclose a signal filter 42 is connected to the terminals 28 and 30 the resistivity of the sensor element 20, the temperatures to which the detector 10 may be exposed); and further wherein responsive to the signals to be received at the first connector (28), signals are to be directed via the first probe (22), the second probe (24), and the second connector (30) to enable determination of a resistance (sensor element 20) of the first and the second probes (22, 24), and determination of a rate of change of temperature (col.3 lines 50-60) of the first and the second probes (22,24).

Poole fails to disclose items: 1) an input/output (1/0) port on the circuit structure; 2) wherein the I/0 port is disconnectable; 3) wherein the second probe is communicably connected to a conductive pad corresponding to a path to a ground, and the conductive pad is included in the I/O port; and further wherein responsive to the signals to be received at the I/O port, signals are to be directed via the first connector, first probe, the second probe, the second connector, and back to the 1/0 port and to the ground; and 4) wherein the probes are polysilicon probes; 5) for estimation of fluid depth in a print cartridge
Regarding items 1 and 3:

Faraldi in figures 1-2 teaches an input/output (I/O) port (V+) on the circuit structure (R1/PR1/PR2) wherein the second probe (22) is communicably connected to a conductive pad (RP1/PR2/GND) corresponding to a path (PR1/PR2/GND) to a ground (GND), and the conductive pad (RP1/PR2/GND)  is included in the I/O port (V+); and further wherein responsive to the signals to be received at the 1/0 port (V+), signals are to be directed via the first connector (A), first probe (18), the second probe (22), the second connector (C), and back to the 1/0 port(V+) and to the ground (GND).

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and Faraldi and use Faraldi’s input/output (I/O) port V+ on Poole’s circuit structure 40, wherein Poole’s second probe (24) is communicably connected to a conductive pad as taught by Faraldi corresponding to a path to a ground, and the conductive pad is included in the I/O port; and further wherein responsive to the signals to be received at the 1/0 port, signals are to be directed via Poole’s first connector, first probe, Poole’s second probe, Poole’s second connector, and back to the 1/0 port and to the ground. One of ordinary skill in the art would know a ground circuit eliminates any stray currents that can arise to conductivity from the probes and associated traces and wires to electrical ground, i.e., reservoir body and other metal structures.

Regarding item 2:
 
Pradeau in e.g., Fi.g.3-5 and also P.6 3rd para teaches a water system (1) including at least two level sensor arranged on plate 11 (P.9 4th para) and in P.10 1st para teaches input and output ports (13) for energy transmission and information are provided for connection for example to a power supply, and / or electronic signal processing means from the sensors and or measuring instruments on connector plate 9, and in e.g., P.10 2nd para teaches connection between the input / output ports of energy transport or information (13) and a control unit is in particular automatically performed, and in P.5 1st para teaches tool free connection/disconnection of these i/o ports.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Pradeau and have disconnectable input/output port for Poole (modified by Faraldi)’s device. One of ordinary skill in the art would know the disconnectable parts in any device makes the maintenance easier in case they need to be replaced for repair or any other reason and therefore might be motivated to have it for a better marketability/versatility purpose.

Regarding item 4:

Sporea at least in Abstract teaches for those polysilicon devices that electrical current has high thermal effects which may lead to undesirable thermal runaway effects and even device failure through self-heating it has been shown (using numerical simulations) that, even in highly thermally-confined scenarios and at high current levels, self-heating is insufficient to compromise device integrity and performance is minimally affected because a modest increase in output conductance. Measurements on polysilicon devices confirm the simulated results, with even smaller penalties in performance, largely due to improved heat dissipation through metal contacts. In fact, Sporea supports heat dissipation in metal contacts with polysilicon (comprises silicon) is well known and used in electrical devices that self-heating may results in their failure performances.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of adding/covering Silicon/polysilicon to/on the material used by Poole as it is well-known for using these electrode/probes for their heat conductive/dissipation properties.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s probes combined by Faraldi, Pradeau to be polysilicon probes as supported by Sporea. One of ordinary skill in the art would be motivated to improve heat dissipation and therefore better choice in any electrical application that produce heat.

Regarding item 5:

Knierim in e.g. Fig. 8 teaches signals (from sensor 200) for estimation of fluid depth (e.g.,¶0039) in a print cartridge (400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pool’s device modified by Faraldi and Pradeau for estimation of fluid depth in a print cartridge as taught by Knierim. One of ordinary skill in the art would know at least measuring ink level at a print cartridge is one of commercial application of liquid level sensors and at least modify system for marketability motivations.



Regarding claim 15, 

Which depends on claim 14, Poole combined by Faraldi, Pradeau, Huang Sporea and Knierim further disclose a printing fluid reservoir.
Knierim  at least in figs.9 and 16 teaches measuring level (using sensor 200) of ink (290) in printing fluid reservoir (ink resorvoir404).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and Knierim and measure level of printing fluid or ink of Knierim using device of Poole. One of ordinary skill in the art would know the benefit of measuring level of printer’s inks to notify the user before printer is not usable and therefore makes printer more reliable and informative to user when the cartridge should be replaced.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in
view of Knierim ,Hirohata, Sporea.

Poole as described above disclose all limitations of claim 14, but 

Poole fails to disclose items: 1) an input/output (1/0) port on the circuit structure; 2) wherein the I/0 port is disconnectable; 3) wherein the second probe is communicably connected to a conductive pad corresponding to a path to a ground, and the conductive pad is included in the I/O port; and further wherein responsive to the signals to be received at the I/O port, signals are to be directed via the first connector, first probe, the second probe, the second connector, and back to the 1/0 port and to the ground; and 4) wherein the probes are polysilicon probes; 5) for estimation of fluid depth in a print cartridge.

Regarding limitation 1, 3, and 5:
Knierim** (at least in Abstract and figs.8-18 suggests a circuit design for conveying signals between one or more ink level sensors 200 and a circuit of a printer 10) and specifically teaches:
 1) an input/output (I/O) port (ports 318 and 320 on sensor end 310 connected to 228/214) on the circuit structure (flex circuit 214/circuit board 208/sensor end 304/ on circuit board 208 used to route input/output signals  e.g., ¶0050);
 3) wherein the second probe (246) is communicably connected to a conductive pad (228/214 and ¶0059-¶0060 better shown in fig.10) corresponding to a path to a ground (¶0059-¶0060), and the conductive pad (228/214) is included in the I/O port; and further wherein responsive to the signals to be received at the I/O port (318/320), signals are to be directed via the first connector (260), first probe (248), the second probe (246), the second connector (262), and back to the I/O port (318/320) and to the ground (¶0059-¶0060; and 
5) for estimation of fluid depth (e.g.,¶0039) in a print cartridge (400).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Knierim and modify Poole’s circuit design so that an input/output (I/O) port on the circuit structure; 3) wherein the second probe is communicably connected to a conductive pad corresponding to a path to a ground, and the conductive pad is included in the I/O port; and further wherein responsive to the signals to be received at the I/O port, signals are to be directed via the first connector, first probe, the second probe, the second connector, and back to the 1/0 port and to the ground; and  5) for estimation of fluid depth in a print cartridge. One of ordinary skill in the art would have been motivated to make this modification in order to preventing them shorting out the incoming to outgoing signal path (Knierim ¶0059) and therefore enhance the accuracy of ink level estimation. 

**(For a better understanding of details of circuit component Examiner has listed US 20100110117 A1, “McCracken”, ¶0049-¶0050 and same fig.10, as same invention with different publication, as described in the prior art of record).

Regarding limitation 2:

Hirohata in e.g. Fig.3 and Abstract and ¶0004 ¶0010 teaches a disconnectable I/O port (signal input output devise X) that is incorporated with a printer through interconnectors 15/25 and 16/26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pool’s circuit design modified by Knierim as a disconnectable I/O port as taught by Hirohata. One of ordinary skill in the art would know that disconnectable parts in any device makes the maintenance easier in case they need to be replaced for repair or any other reason and therefore might be motivated to have it for a better marketability/versatility purpose.

Regarding limitation 4:

Sporea at least in Abstract teaches for those polysilicon devices that electrical current has high thermal effects which may lead to undesirable thermal runaway effects and even device failure through self-heating it has been shown (using numerical simulations) that, even in highly thermally-confined scenarios and at high current levels, self-heating is insufficient to compromise device integrity and performance is minimally affected because a modest increase in output conductance. Measurements on polysilicon devices confirm the simulated results, with even smaller penalties in performance, largely due to improved heat dissipation through metal contacts. In fact, Sporea supports heat dissipation in metal contacts with polysilicon (comprises silicon) is well known and used in electrical devices that self-heating may results in their failure performances.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. One having ordinary skill in the art could easily conceive of adding/covering Silicon/polysilicon to/on the material used by Poole as it is well-known for using these electrode/probes for their heat conductive/dissipation properties.

In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s probes combined by Knierim  and Hirohata to be polysilicon probes as supported by Sporea. One of ordinary skill in the art would be motivated to improve heat dissipation and therefore better choice in any electrical application that produce heat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20100110117 A1, “McCracken”
McCracken is a circuit design and apparatus of Knierim that is used for a more clear citation of all circuit board components specially same figure 10 and ¶0049 with a description of ground traces 228 and input/output traces 220/224.


CN 104037173 A, “Liao”
Liao in e.g., ¶0057 teaches a conductive component comprises polysilicon (e.g., Fig. 10: silicide layer 120 on the polysilicon resistor 115 middle position, as a part of the metal heat yield structure subsequently formed, which makes the polysilicon for dissipating the heat generated by resistive self-heating. the second metal oxide layer 130 on the polysilicon resistor 115 surface of two ends, as a part of the metal electrode, for the polysilicon resistor structure is connected with outer circuit electric).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856       
                                                                                                                                                                                                 
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856